              Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 1 of 9



 1
     Damian P. Richard, Esq. (SBN 262805)
 2   SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
     1545 Hotel Circle South, Suite 150
 3
     San Diego, CA 92108-3426
 4   Tel: 619/758-1891
 5
     Fax: 619/296-2013
     drichard@sessions.legal
 6   Attorney for Defendant The Best Service Company
 7
                            UNITED STATES DISTRICT COURT
 8

 9                        NORTHERN DISTRICT OF CALIFORNIA
10
     KEIKI KAY MITSU FUJITA,          )           Case No. 4:19-cv-00580-SBA
11                                    )
12                        Plaintiff, )
          vs.                         )
13                                                ANSWER AND AFFIRMATIVE
                                      )
                                                  DEFENSES TO PLAINTIFF’S
14   THE BEST SERVICE COMPANY;        )
                                                  COMPLAINT
     HUNT & HENRIQUES; HARRIS &       )
15
     ZIDE; and Does 1-10,             )
16                        Defendants. )
17          Defendant The Best Service Company (“BSC”) through counsel and
18
     pursuant to the Federal Rules of Civil Procedure, submits this Answer and
19
     Affirmative Defenses to the Complaint filed by plaintiff Keiki Kay Mitsu Fujita
20
     (“Plaintiff”), and states:
21
        1. The allegations of ¶ 1 constitute legal conclusions and/or rhetoric for which
22
     no response is necessary. Insofar as such allegations are construed to pertain to
23
     alleged wrongdoing by BSC or otherwise require a response, BSC denies those
24
     allegations.
25
        2. The allegations of ¶ 2 constitute legal conclusions and/or rhetoric for which
26
     no response is necessary. Insofar as such allegations are construed to pertain to
27

28




                                              1
             Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 2 of 9



 1
     alleged wrongdoing by BSC or otherwise require a response, BSC denies those
 2
     allegations.
 3
        3. The allegations of ¶ 3 constitute legal conclusions and/or rhetoric for which
 4
     no response is necessary. Insofar as such allegations are construed to pertain to
 5
     alleged wrongdoing by BSC or otherwise require a response, BSC denies those
 6
     allegations.
 7
        4. BSC denies the allegations contained in ¶ 4.
 8
        5. BSC denies the allegations contained in ¶ 5.
 9
        6. BSC denies the allegations contained in ¶ 6.
10

11
        7. BSC denies the allegations contained in ¶ 7.

12
        8. BSC denies the allegations contained in ¶ 8.
13                         ALLEGED JURISDICTION AND VENUE
14      9. BSC denies the allegations contained in ¶ 9.
15      10. BSC denies the allegations contained in ¶ 10.
16      11. BSC denies the allegations contained in ¶ 11.
17      12. BSC denies the allegations contained in ¶ 12.
18                                     ALLEGED PARTIES
19      13. BSC denies the allegations in ¶ 13 on the grounds it lacks information
20
     necessary to form a belief as to the truth or falsity of the allegations therein.
21
        14. BSC denies the allegations contained in ¶ 14.
22
        15. The allegations in ¶ 15 do not pertain BSC and therefore no response is
23
     necessary.     Insofar as such allegations are construed to pertain to alleged
24
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
25
        16. The allegations in ¶ 16 do not pertain BSC and therefore no response is
26
     necessary.     Insofar as such allegations are construed to pertain to alleged
27
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
28




                                                 2
             Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 3 of 9



 1
        17. The allegations in ¶ 17 do not pertain BSC and therefore no response is
 2
     necessary.   Insofar as such allegations are construed to pertain to alleged
 3
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
 4
                                        ALLEGATIONS
 5
        18. BSC denies the allegations contained in ¶ 18.
 6
        19. BSC denies the allegations contained in ¶ 19.
 7
        20. BSC denies the allegations contained in ¶ 20.
 8
        21. BSC denies the allegations contained in ¶ 21.
 9
        22. The allegations in ¶ 22 do not pertain BSC and therefore no response is
10

11
     necessary.   Insofar as such allegations are construed to pertain to alleged

12
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
13      23. The allegations in ¶ 23 do not pertain BSC and therefore no response is
14   necessary.   Insofar as such allegations are construed to pertain to alleged
15   wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
16      24. The allegations in ¶ 24 do not pertain BSC and therefore no response is
17   necessary.   Insofar as such allegations are construed to pertain to alleged
18   wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
19      25. The allegations in ¶ 25 do not pertain BSC and therefore no response is
20
     necessary.   Insofar as such allegations are construed to pertain to alleged
21
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
22
        26. The allegations in ¶ 26 do not pertain BSC and therefore no response is
23
     necessary.   Insofar as such allegations are construed to pertain to alleged
24
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
25
        27. The allegations in ¶ 27 do not pertain BSC and therefore no response is
26
     necessary.   Insofar as such allegations are construed to pertain to alleged
27
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
28




                                              3
             Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 4 of 9



 1
        28. The allegations in ¶ 28 do not pertain BSC and therefore no response is
 2
     necessary.   Insofar as such allegations are construed to pertain to alleged
 3
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
 4
        29. The allegations in ¶ 29 do not pertain BSC and therefore no response is
 5
     necessary.   Insofar as such allegations are construed to pertain to alleged
 6
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
 7
        30. The allegations in ¶ 30 do not pertain BSC and therefore no response is
 8
     necessary.   Insofar as such allegations are construed to pertain to alleged
 9
     wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
10

11
        31. The allegations in ¶ 31 do not pertain BSC and therefore no response is

12
     necessary.   Insofar as such allegations are construed to pertain to alleged
13   wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
14      32. The allegations in ¶ 32 do not pertain BSC and therefore no response is
15   necessary.   Insofar as such allegations are construed to pertain to alleged
16   wrongdoing by BSC or otherwise require a response, BSC denies those allegations.
17      33. BSC denies the allegations contained in ¶ 33.
18      34. BSC denies the allegations contained in ¶ 34.
19      35. BSC denies the allegations contained in ¶ 35.
20
        36. BSC denies the allegations contained in ¶ 36.
21
        37. BSC denies the allegations contained in ¶ 37.
22
        38. BSC denies the allegations contained in ¶ 38.
23
        39. BSC denies the allegations contained in ¶ 39.
24
        40. BSC denies the allegations contained in ¶ 40.
25
        41. BSC denies the allegations contained in ¶ 41.
26
        42. BSC denies the allegations contained in ¶ 42.
27
                           FIRST ALLEGED CAUSE OF ACTION
28




                                              4
              Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 5 of 9



 1
                            ALLEGED VIOLATION OF THE FCRA
 2
        43. BSC reasserts and incorporates its answers to the allegations in ¶ 1 through
 3
     ¶ 42 as if fully set forth herein.
 4
        44. The allegations of ¶ 44 constitute legal conclusions and/or rhetoric for which
 5
     no response is necessary. Insofar as such allegations are construed to pertain to
 6
     alleged wrongdoing by BSC or otherwise require a response, BSC denies those
 7
     allegations.
 8
        45. The allegations of ¶ 45 constitute legal conclusions and/or rhetoric for which
 9
     no response is necessary. Insofar as such allegations are construed to pertain to
10

11
     alleged wrongdoing by BSC or otherwise require a response, BSC denies those

12
     allegations.
13      46. BSC denies the allegations in ¶ 46.
14      47. BSC denies the allegations in ¶ 47.
15      48. BSC denies the allegations in ¶ 48.
16      49. The allegations of ¶ 49 constitute legal conclusions and/or rhetoric for which
17   no response is necessary. Insofar as such allegations are construed to pertain to
18   alleged wrongdoing by BSC or otherwise require a response, BSC denies those
19   allegations.
20
        50. BSC denies the allegations in ¶ 50.
21
        51. The allegations of ¶ 51 constitute legal conclusions and/or rhetoric for which
22
     no response is necessary. Insofar as such allegations are construed to pertain to
23
     alleged wrongdoing by BSC or otherwise require a response, BSC denies those
24
     allegations.
25
        52. BSC denies the allegations in ¶ 52.
26
        53. BSC denies the allegations in ¶ 53.
27
                           SECOND ALLEGED CAUSE OF ACTION
28




                                               5
              Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 6 of 9



 1
               ALLEGED VIOLATION OF THE FDCPA, 15 U.S.C. § 1692e(8)
 2
        54. BSC reasserts and incorporates its answers to the allegations in ¶ 1 through
 3
     ¶ 53 as if fully set forth herein.
 4
        55. The allegations of ¶ 55 constitute legal conclusions and/or rhetoric for which
 5
     no response is necessary. Insofar as such allegations are construed to pertain to
 6
     alleged wrongdoing by BSC or otherwise require a response, BSC denies those
 7
     allegations.
 8
        56. BSC denies the allegations in ¶ 56.
 9
        57. BSC denies the allegations in ¶ 57.
10

11
                            THIRD ALLEGED CAUSE OF ACTION

12
               ALLEGED VIOLATION OF THE FDCPA, 15 U.S.C. § 1692d(5)
13      58. BSC reasserts and incorporates its answers to the allegations in ¶ 1 through
14   ¶ 57 as if fully set forth herein.
15      59. BSC denies the allegations in ¶ 59.
16      60. BSC denies the allegations in ¶ 60.
17      61. BSC denies the allegations in ¶ 61.
18                         FOURTH ALLEGED CAUSE OF ACTION
19               ALLEGED VIOLATION OF THE FDCPA, 15 U.S.C. § 1692f
20
        62. BSC reasserts and incorporates its answers to the allegations in ¶ 1 through
21
     ¶ 61 as if fully set forth herein.
22
        63. BSC denies the allegations in ¶ 63.
23
        64. BSC denies the allegations in ¶ 64.
24
                             FIFTH ALLEGED CAUSE OF ACTION
25
                    ALLEGED VIOLATION OF THE TCPA, 47 U.S.C. § 227
26
        65. BSC reasserts and incorporates its answers to the allegations in ¶ 1 through
27
     ¶ 64 as if fully set forth herein.
28




                                               6
              Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 7 of 9



 1
        66. BSC denies the allegations in ¶ 66.
 2
        67. BSC denies the allegations in ¶ 67.
 3
        68. BSC denies the allegations in ¶ 68.
 4
        69. BSC denies the allegations in ¶ 69.
 5
        70. BSC denies the allegations in ¶ 70.
 6
                                  PRAYER FOR RELIEF
 7
        71. BSC denies that Plaintiff is entitled to the relief sought.
 8
                            FIRST AFFIRMATIVE DEFENSE
 9
           The Complaint fails to state a claim or cause of action against BSC upon
10

11
     which relief may be granted.

12
                          SECOND AFFIRMATIVE DEFENSE
13         Plaintiff is unable to obtain any relief as a result of the duties to mitigate
14   damages, take other reasonable steps to avoid or reduce damages, and not
15   purposefully create damages.
16                          THIRD AFFIRMATIVE DEFENSE
17         Any harm suffered by Plaintiff was legally and proximately caused by
18   persons, individuals, corporations, or entities beyond the control or supervision of
19   BSC, or for whom BSC is not responsible or liable.
20
                          FOURTH AFFIRMATIVE DEFENSE
21
           BSC maintained and used, at all relevant times, reasonable procedures to
22
     assure the maximum accuracy of information within the meaning of the FCRA and
23
     otherwise.
24
                            FIFTH AFFIRMATIVE DEFENSE
25
           Plaintiff is unable to obtain any relief as a result of the doctrine of unclean
26
     hands.
27
                            SIXTH AFFIRMATIVE DEFENSE
28




                                                 7
             Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 8 of 9



 1
           Plaintiff lacks standing.
 2
                            SEVENTH AFFIRMATIVE DEFENSE
 3
           Pursuant to 15 U.S.C. § 1692k, to the extent that a violation(s) is established,
 4
     any such violation(s) was not intentional and resulted from a bona fide error
 5
     notwithstanding maintenance of procedures reasonably adapted to avoid such error.
 6
                             EIGHTH AFFIRMATIVE DEFENSE
 7
           BSC alleges that Plaintiff consented to and/or invited the conduct for which
 8
     he seeks relief. Plaintiff’s claims are barred by assumption of risk and/or consent
 9
     in that Plaintiff or someone on his behalf voluntarily provided the alleged cellular
10

11
     phone number at issue or otherwise consented to calls at that number.

12
                             NINTH AFFIRMATIVE DEFENSE
13         BSC alleges that the calls it allegedly made are calls to which the TCPA is
14   not applicable.
15                           TENTH AFFIRMATIVE DEFENSE
16         BSC alleges Plaintiff knowingly and voluntarily waived his rights to obtain
17   any or all of the relief sought in the complaint.
18                          ELEVENTH AFFIRMATIVE DEFENSE
19         To the extent BSC called Plaintiff, the calls were made with the prior express
20
     consent of the called party.
21
                            TWELFTH AFFIRMATIVE DEFENSE
22
           BSC alleges that one or more of the alleged calls were not to a wireless, i.e.,
23
     cellular, telephone.
24
                       THIRTEENTH AFFIRMATIVE DEFENSE
25
           BSC alleges that Plaintiff is not the subscriber to the cellular phone number
26
     alleged in the Complaint.
27
                       FOURTEENTH AFFIRMATIVE DEFENSE
28




                                                8
             Case 4:19-cv-00580-SBA Document 12 Filed 02/27/19 Page 9 of 9



 1
           One or more claims asserted by Plaintiff are barred by the doctrine of
 2
     estoppel.
 3
                         FIFTEENTH AFFIRMATIVE DEFENSE
 4
           To the extent BSC called Plaintiff, the calls were placed by BSC without the
 5
     use of an automatic telephone dialing system (“ATDS”) as defined by 47 U.S.C. §
 6
     227(b)(1).
 7
                         SIXTEENTH AFFIRMATIVE DEFENSE
 8
           To the extent BSC called Plaintiff, the calls were placed by BSC without the
 9
     use of an artificial or prerecorded voice.
10

11
                      SEVENTEENTH AFFIRMATIVE DEFENSE

12
           BSC currently has insufficient information upon which to form a belief as to
13   whether it has additional affirmative defenses available. BSC reserves the right to
14   assert additional affirmative defenses in the event investigation and discovery
15   indicate they would be appropriate.
16         WHEREFORE, based on the foregoing, BSC respectfully requests that this
17   Answer be deemed good and sufficient and that plaintiffs’ lawsuit be dismissed,
18   with prejudice at Plaintiff’s cost, and that, due to the engineered aspect of Plaintiff’s
19   allegations, which suggests that this entire lawsuit has not been brought in good
20
     faith, BSC is entitled to and hereby requests its attorney’s fees and costs pursuant
21
     to 15 U.S.C. § 1681n(c), and for all other general and equitable relief.
22

23
     Dated: 2/27/19                    SESSIONS FISHMAN, NATHAN & ISRAEL, L.L.P.
24
                                       /s/Damian P. Richard
25                                     Damian P. Richard
26
                                       Attorney for Defendant
                                       The Best Service Company
27

28




                                                  9
